Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed December 9, 2021.
Claims 1 and 13 have been amended.
Claim 21 has been added.
Claims 1-2 and 4-21 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 4- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With regard to Claims 1 and 13,
These claims recite within a selected dataset, determining selected items, filtering the selection, identifying matching items, generating visualization data to display data, identifying a common characteristic of the matching items in how each chemically interacts and based on the matching items or the characteristic, generating a new data set in conjunction with the sensors.  These limitations are mental steps that under their broadest, reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
This judicial exception is not integrated into a practical application. The additional elements merely cover generic computer components (storage medium and processor in claim 13, recitation of basic GUI), preliminary data gathering (the “accessing” and user selection steps) or mere insignificant 
The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to lack of a practical application, the additional elements of processors, GUI and storage medium amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

With regard to the dependent claims,
	The dependent claims merely elaborate on the abstract ideas and do not introduce additional elements. The dependent claims all elaborate on the type of data displayed, how the data is displayed or what data the user selects. Claim 9 states that the data is obtained from “sensors” but a generic recitation of “sensors” is insufficient to amount to a practical application or significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ziaur Rehman Tanoli et al., “Drug Target Commons 2.0: a community platform for systemic analysis of drug-target interaction profiles”, September 13, 2018 hereinafter Tanoli in further view of Opalsky et al. (US Publication 20030033091A1) and Quirk et al. (US Publication 20170193157A1)
With regard to Independent Claim 1,
	Tanoli teaches a computer-implemented method for determining a cohort among a plurality of data sets obtained from one or more sensors, the method comprising accessing a plurality of data sets each associated with a different target item and a plurality of test items. See e.g., Fig. 7, (discussing a web tool designed to work with a variety of datasets that are each associated with a plurality of test items ("drugs") and targets ("mutants")).
	Tanoli teaches receiving from a user a selection of the plurality of the data sets. See e.g., Fig. 7, (showing that the user has selected several of the mutants for display in the chart.)
	Tanoli further teaches for each of the selected data sets, determining one or more of the test items chemically interacting with the respective target item within a threshold parameter. See e.g., Fig. 7 (each test item interacts with the different targets. Green dots mean there is a responsive chemical interaction, thus this is within a "threshold parameter." Other colors have different meanings for different thresholds.
	Tanoli further teaches receiving, via a graphical user interface, a filter selection for reducing a number of the ... test items to a filtered set of test items.  See e.g., Fig. 2 (discussing ability to filter and sort determined test items via a GUI).
	Tanoli further teaches identifying one or more matching test items that interact with each of the respective target items within the corresponding threshold parameter. See e.g., Fig. 7 (each test item chemically interacts with the different targets. Green dots mean there is a responsive chemical interaction, thus this is within a "threshold parameter." Other colors have different meanings for different thresholds.
	Tanoli further teaches generating visualization data to display a representation of the matching test items and identifying a characteristic common to the matching test items. See e.g., Fig. 2 and related text (users can filter test items, which then results in a displayed representation of "matching" test items. the test items all have names which is an "identified characteristics.") The examiner notes a "visualization" is very broad and includes a set of displayed results. Fig 2., as discussed above, also includes the ability to filter items. One of ordinary skill in the art would understand that a filter refines a dataset by certain, common characteristics. Thus, a filter applied to a set of data would necessarily "identify a characteristic common to the matching test items.".
	Tanoli further teaches exporting, based on the characteristic, the matching test items, the characteristic, or both to a computing system. See Tanoli, pg. 8-9, after Fig. 2, "After sorting or filtering, bioactivity data can be exported to Excel (by clicking on 'Export to Excel' button), as shown in Fig. 2. Thus, the exporting is done based on both the characteristic (because of the filtering) and the matching test items (as Fig. 2 shows this). The examiner also notes that applicant's specification has a very broad definition of sensors that goes beyond just the physical sensor but also appears to cover the measurements made.
	While Tanoli does not explicitly disclose reducing a number of the determined test items to a filtered set of test items, the examiner does note that Fig. 7 teaches determining one or more of the test items interacting with the respective target item within a threshold parameter and Fig. 2 teaches filtering items. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the determined test items of Fig. 7 could be filtered in an interface such as Fig. 2.  One would be motivated to do so to further refine the data set and find specific data they were looking for.
	Although Tanoli discloses of exporting data for further analysis See Tanoli pg. 1 “export expert-curated bioactivity data for further analysis”, Tanoli does not explicitly teach generating in conjunction with one or more sensors, a new data set at the computing system based on the matching test items and/or the characteristics (i.e. generating new data based on analysis). However, Opalsky teaches generating new data in conjunction with one or more sensors based on analysis See Opalsky [0016] “Responsive to comparing the acquired data to the data criteria, the instrument can be adjusted, and another data set acquired” and [0119] “The workstation 206 executes a software application from which a user can specify a number of setup operating parameters to control decision making ... This permits the operation of the workstation to be easily modified through modifications to the application software”. The examiner notes both Tanoli and Opalsky teach a computer-implemented method for obtaining data sets for analysis. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the computer system of Tanoli to include the generating of Opalsky such that the computer-implemented method generates a new data set based on an analysis of test items. One would be motivated to make such a combination to provide the advantage of testing at a high level of certainty and at a high level of efficiency. (Opalsky, [0148])
	The combination of Tanoli-Opalsky does not explicitly teach the identifying of characteristic common comprises identifying how each test item chemically interacts with target items (e.g. probability of effectiveness) and generating of new data set is based on test items and common characteristic. However, Quirk teaches identifying a probability of effectiveness characteristic in how each test item chemically interacts with target items See Quirk [0057], [0065], and [0088] “The machine-learning model 108 uses the target combination 210 feature to look for interactions between drug targets to see if there is somehow a different effect ... These drug targets g are correlated with one or more of the drugs d resulting in the classification of a drug or combination of drugs as being either effective or ineffective ...  there may be a numerical ranking among the potential drug treatments even though all of the potential drug treatments are classified as likely to be effective ... first drug combination may have a 0.90 probability ... a second drug combination may have a 0.95 probability of being effective” and generating a new data set based on test items and probability of effectiveness characteristic See Quirk [0088], [0091], [0092], [0093] “At 418, one or more drug treatments selected from the plurality of drugs is received from the classifier ... At 424, at least two of the drug treatments are applied separately to the cell culture ... Effects of the drug treatments on the cell culture may be observed … At 428, at least one drug treatment identified”. The examiner notes Tanoli, Opalsky, and Quirk teach a computer-implemented method for obtaining data sets for analysis. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of Tanoli-Opalsky to include the identifying and generating of Quirk such that the computer-implemented method identifies a probability of effectiveness characteristic based on how items chemically interact and utilizes the identification along with test items to generate new treatment data. One would be motivated to make such a combination to aid in identifying potential treatments which are likely to provide a benefit to a specific patient. (Quirk, [0001])

With regard to Dependent Claim 2,
	As discussed with regard to Claim 1, Tanoli-Opalsky-Quirk teaches all of the limitations. Tanoli-Opalsky-Quirk further teaches wherein the graphical user interface depicts information regarding the test items according to a measurement metric selected by the user. See Tanoli e.g., Fig. 2 (user can sort by any metric.).

With regard to Dependent Claim 4,
	As discussed with regard to Claim 1, Tanoli-Opalsky-Quirk teaches all of the limitations. Tanoli-Opalsky-Quirk further teaches the visualization data includes visual objects representing each of the selected data sets and a matching items object representing the matching test items. See Tanoli e.g., Fig. 2, (the filtered chart in Fig. 2 is "visual objects" representing the sets and matching objects).

With regard to Dependent Claim 5,
	As discussed with regard to Claim 4, Tanoli-Opalsky-Quirk teaches all of the limitations. Tanoli-Opalsky-Quirk further teaches wherein the visualization data is configured to cause display of a Venn diagram, a bar graph, or both.  See Tanoli Fig. 4, (showing Venn diagram).

With regard to Dependent Claim 6,
	As discussed with regard to Claim 1, Tanoli-Opalsky-Quirk teaches all of the limitations. Tanoli-Opalsky-Quirk further teaches wherein the plurality of data sets comprises representations of the interactions between chemical compounds and organic material. See Tanoli e.g., Fig. 7 (drug items discussed are representations of interactions between chemical compounds and organic material).

With regard to Dependent Claim 7, 
	As discussed with regard to Claim 1, Tanoli-Opalsky-Quirk teaches all of the limitations. Tanoli-Opalsky-Quirk further teaches wherein identifying the characteristic of the matching test items comprises receiving from the user one or more of a method of interaction of the matching test items with the plurality of targets, a gene target of the matching test items, a threshold of interaction of the matching test items with the plurality of targets, a type of test item of the matching test items, a type of target of the plurality of targets that interacted with the matching test items, or any combination thereof. See Tanoli e.g., Fig. 2, (users can sort ("receiving from the user") or filter by many different methods, including at least a "type of test item of the matching test items" or "a type of target of the plurality of targets that interacted with the matching test items." The examiner notes the term "type" is very broad.

With regard to Dependent Claim 8,
	As discussed with regard to Claim 7, Tanoli-Opalsky-Quirk teaches all of the limitations. Tanoli-Opalsky-Quirk further teaches wherein the filter selection comprises a selection of individual elements of the matching test items, a range of values of matching test items, or both. See Tanoli e.g., Fig. 2 (allowing user to filter results, which is a "selection of individual elements of the matching test items.").

With regard to Dependent Claim 9,
	As discussed with regard to Claim 1, Tanoli-Opalsky-Quirk teaches all of the limitations. Tanoli-Opalsky-Quirk further teaches obtaining the plurality of data sets using the one or more sensors. See Tanoli discussion of assays throughout, e.g., pg. 7, ("Bioassay annotations and cross-linking.").

With regard to Dependent Claim 10,
	As discussed with regard to Claim 1, Tanoli-Opalsky-Quirk teaches all of the limitations. Tanoli-Opalsky-Quirk further teaches wherein the plurality of data sets comprises experimental data. See Tanoli at least pg. 3, (discussing experimental data...) but note the term "experimental data" is extremely broad, any sort of data captured in an experiment is "experimental data).

With regard to Dependent Claim 11,
	As discussed with regard to Claim 1, Tanoli-Opalsky-Quirk teaches all of the limitations. Tanoli-Opalsky-Quirk further teaches wherein the plurality of data sets comprises at least three data sets. See Tanoli e.g., Fig. 7 (showing at least 3 data sets).

With regard to Dependent Claim 12,
	As discussed with regard to Claim 1, Tanoli-Opalsky-Quirk teaches all of the limitations. Tanoli-Opalsky-Quirk further teaches wherein generating the graphical user interface further comprises indicating a relationship between the number of matching test items and a total number of test items. See Tanoli Fig. 2, (lower right). 

With regard to Independent Claim 13,
	Claim 13 is similar in scope to Claim 1 and is rejected under a similar rationale.

With regard to Dependent Claim 14,
	Claim 14 is similar in scope to Claim 2 and is rejected under a similar rationale.

With regard to Dependent Claim 15,
	As discussed with regard to Claim 13, Tanoli-Opalsky-Quirk teaches all of the limitations. Tanoli-Opalsky-Quirk further teaches wherein the second computing system is in communication with the one or more sensors for producing a new data set.  The examiner notes that a skilled artisan would understand that "communication with" sensors is very broad and include any communication, direct or indirect. For example, the computer systems had to have received the data from "sensors" in the first place, either directly or indirectly and thus are "in communication" with them. The examiner also notes that applicant's specification has a very broad definition of sensors that goes beyond just the physical sensor but also appears to cover the measurements made.  In this claim "for producing a new data set" is intended use and is not given patentable weight. Furthermore, Opalsky discloses of “producing a new data set” See Opalsky [0016] “Responsive to comparing the acquired data to the data criteria, the instrument can be adjusted, and another data set acquired”.

With regard to Dependent Claim 16,
	Claim 16 is similar in scope to Claims 4 and 5 and is rejected under a similar rationale.

With regard to Dependent Claim 17,
	Claim 17 is similar in scope to Claim 7 and is rejected under a similar rationale.

With regard to Dependent Claim 18,
	Claim 18 is similar in scope to Claim 8 and is rejected under a similar rationale.

With regard to Dependent Claim 19,
	Claim 19 is similar in scope to Claim 12 and is rejected under a similar rationale.

With regard to Dependent Claim 20,
	Claim 20 is similar in scope to Claim 11 and is rejected under a similar rationale.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The arguments regarding the prior art rejections have been considered by are moot in view of the new grounds of rejection.
Regarding 35 U.S.C. 101, the examiner disagrees with applicant’s arguments that the claims are directed to eligible subject matter. The claims as of now do not integrate any “complex ideas” into a practical application as discussed above in the rejection. The examiner also notes the term “complex ideas” does not appear in the current guidance regarding 35 U.S.C. 101 (specifically MPEP 2106) and thus it is unclear how specifically applicant believes their claim to recite eligible subject matter.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for identifying a characteristic common in how items chemically interact. 
20050130192A1
20120283956A1
20170103183A1
20180068089A1
20190252036A1
9367812B2
CN1942878A
CN110300980A
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145